DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Acharya et al. (US 2014/0310595).
As per claim 1, Acharya et al., hereinafter Acharya, discloses a system, comprising: 
at least one processor (Figure 17, item 1712); and 
a memory comprising instructions that, in response to execution by the at least one processor (Figure 17, item 1714), cause the system to at least: 
receive information indicative of a classification of a subject observed in a first physical area, wherein the classification is determined, based at least in part, on analysis of image data of the first physical area ([0003] where localized portions of an image, known as features, may be used to analyze and classify an image of a visual scene (of a physical area; Figure 17, camera 1214). Low-level features, such as interest 
receive information indicative of an intent of a user of an augmented reality device, the user in a second physical area ([0024] where a user is performing a task, the nature of the task (intent) and current state are determined; [0130] Figure 17 where Remote Display Device 1732 and User Computing Device 1710 are in different physical area); and 
generate, in response to a determined correlation between the intent of the user and the classification of the subject, an augmented reality scene comprising visual indicia of the subject and the classification ([0026] and Figure 1, Task Understanding Module 123 and Correlation Module 102; [0024] Once the task and the user's state are determined, a task understanding is generated with a set of one or more goals and the steps involved in reaching those goals.  Steps, tips, or aids are displayed to the user by augmenting the real-time video feed from the visual sensor and projecting the overlaid feed onto a user display such as a head-mounted display or the like.  The user's state dictates which steps towards a goal are overlaid on the display; [0004] One such application overlays the camera view of the surrounding environment with location-based data, such as local shops, restaurants and movie theaters; [0027] where the scene module 104 analyzes the video feed to identify objects in the scene 153 such as equipment, machine parts, vehicles, locations, and the like (considered classification), and where the scene module 101 extracts visual cues (considered indicia) from the video feed to situate the user with respect to the world, including any equipment the user is being trained on.  The exact relative position and head orientation of the user is 1 to 103n. The visual cues and observed scene characteristics are used by the scene module 102 to understand user action and intents).
Claim 8 is a method claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.
Claim 16 is a medium claim with limitation similar to claim 1 (where a goal is an intent), therefore is similarly rejected as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0310595) and further in view of Energin et al. (US 2018/0122043).
As per claim 2, Acharya demonstrated all the elements as disclosed in claim 1.
It is noted Acharya does not explicitly teach the memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: 
determine that the user is in a second area adjacent to the first area and that the subject is occluded from view of the user.  

It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Energin into Acharya because Acharya discloses a method of classifying a subject and Energin discloses the occluded object could be indicated for the purpose of improving situation awareness.
As per claim 3, Acharya and Energin demonstrated all the elements as disclosed in claim 2, and Energin further discloses wherein the visual indicia is displayed, in the augmented reality scene, in proximity to a barrier between the first area and the second area (Figure 6B where the indicator is a virtual window on a wall between the area).  
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Energin into Acharya because Acharya discloses a method of classifying a subject and Energin discloses the occluded object could be indicated for the purpose of improving situation awareness.
Claim 9 is a method claim with limitation similar to claim 3, therefore is similarly rejected as claim 3.
Claim 10 is a method claim with limitation similar to claim 2, therefore is similarly rejected as claim 2.
As per claim 18, Acharya demonstrated all the elements as disclosed in claim 16.
It is noted Acharya does not explicitly teach generate the augmented reality scene to comprise information associated with an area occluded from view of the user, the information based at least in part on the goal of the user and the classification of the 
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Energin into Acharya because Acharya discloses a method of classifying a subject and Energin discloses the occluded object could be indicated for the purpose of improving situation awareness.
Claims 4, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0310595) and further in view of Buss et al. (US 2016/0180468).
As per claim 4, Acharya demonstrated all the elements as disclosed in claim 1.
It is noted Acharya does not explicitly teach wherein the classification indicates whether the subject is authorized or unauthorized to be in the first area. However, this is known in the art as taught by Buss et al., hereinafter Buss. Buss discloses an object classification method in which the security status if the object is analyzed ([0037]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Buss into Acharya because Acharya discloses a method of classifying an subject and Buss discloses the security status of the subject could be analyzed for the purpose of determining the accessibility of the area to the subject.
As per claim 7, Acharya demonstrated all the elements as disclosed in claim 1.
It is noted Acharya does not explicitly teach wherein the determined correlation between the intent of the user and the classification of the subject comprises relevance of the classification to the intent, and wherein the intent corresponds to a job 
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Buss into Acharya because Acharya discloses a method of classifying an subject and Buss discloses the intent of the subject could be related to a job for the purpose of determining the nature of the tasks.
Claim 11 is a method claim with limitation similar to claim 4, therefore is similarly rejected as claim 4.
Claim 12 is a method claim with limitation similar to claim 7, therefore is similarly rejected as claim 7.
Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0310595) and further in view of O’Sullivan et al. (US 2017/0190051).
As per claim 5, Acharya demonstrated all the elements as disclosed in claim 1.
It is noted Acharya does not explicitly teach in response to execution by the at least one processor, cause the system to at least: 
identify a route taken by the subject; and classify the subject based at least in part on the route. However, this is known in the art as taught by O’Sullivan. O’Sullivan discloses a human intention classifier in which the movement and route of the human could be classified ([0011]).

As per claim 13, Acharya demonstrated all the elements as disclosed in claim 8.
It is noted Acharya does not explicitly teach inferring an intent of the subject, based at least in part on application of a machine-learning algorithm to video data of the first area; and determining the classification based at least in part on the intent. However, this is known in the art as taught by O’Sullivan. O’Sullivan discloses a classification method based on intention ([0011]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of O’Sullivan into Acharya because Acharya discloses a method of classifying a subject and O’Sullivan discloses the classification could be based on its route for the purpose of collision avoidance.
As per claim 14, Acharya demonstrated all the elements as disclosed in claim 8.
It is noted Acharya does not explicitly teach 
identifying a user goal based at least in part on a visual characteristic of the first area. However, this is known in the art as taught by O’Sullivan. O’Sullivan discloses a human intention classifier in which the movement and route of the human could be classified ([0011]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of O’Sullivan into Acharya 
As per claim 15, Acharya and O’Sullivan demonstrated all the elements as disclosed in claim 8, and O’Sullivan further discloses classifying the subject based at least in part on movement of the subject ([0011] where the movement is the route taken).  
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0310595) and further in view of Krimon et al. (US 2019/0038222).
As per claim 6, Acharya demonstrated all the elements as disclosed in claim 1.
It is noted Acharya does not explicitly teach 
determine the intent of the user based at least in part on at least one of an object or marking observed in an environment of the user. However, this is known in the art as taught by Krimon et al., hereinafter Krimon. Krimon discloses a method of determining an user intent based on objects in the environment ([0045]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krimon into Acharya because Acharya discloses a method of classifying a subject and O’Sullivan discloses the classification could be based on the object in the environment for the purpose of collision avoidance.
As per claim 17, Acharya demonstrated all the elements as disclosed in claim 16.
It is noted Acharya does not explicitly teach wherein the goal of the user is inferred by application of a machine-learning algorithm to the image data obtained by 
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krimon into Acharya because Acharya discloses a method of classifying a subject and O’Sullivan discloses the intention could be inferred based on the image of the environment for the purpose of collision avoidance.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0310595) and further in view of Akbarian et al. (US 2020/0160535).
As per claim 19, Acharya demonstrated all the elements as disclosed in claim 16.
It is noted Acharya does not explicitly teach receive information indicative of an event identified in a stream of video information, the event identified based at least in part by disambiguating movement predicted by a model from movement not predicted by the model; and generate the augmented reality scene to incorporate a visual indication of the event. However, this is known in the art as taught by Akbarian. Akbarian discloses a method of predicting subject poses and movements in which a set of images are analyzed to predict a pose to generate a motion intent (Figure 10; [0078]).
It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Akbarian into Acharya because Acharya discloses a method of classifying a subject and Akbarian discloses its intention could be could be predicted for the purpose of collision avoidance.

It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Akbarian into Acharya because Acharya discloses a method of classifying a subject and Akbarian discloses its intention could be could be predicted for the purpose of collision avoidance.
Response to Arguments
Applicant’s arguments, see Amendment, filed December 30, 2020, with respect to the rejection(s) of claim(s) 1, 8 and 16 under Chen in view of Ye have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Acharya et al. ((US 2014/0310595).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        March 7, 2021